Exhibit CERTIFICATION Pursuant to Section 302 of the Sarbanes Oxley Act of 2002 I, Carol Russell, certify that: 1.I have reviewed this annual report on Form 10-K of Capital Beverage Corporation; 2.Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this annual report; 3.Based on my knowledge, the financial statements, and other financial information included in this annual report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this annual report; 4.I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the registrant and I have: a)designed such internal controls to ensure that material information relating to the registrant and itssubsidiaries (collectively, the "Company") is made known to me by others within the Company, particularly during the period in which this annual report is being prepared; b)evaluated the effectiveness of the registrant's internal controls as of a date within 90 days prior to the filing date of this annual report (the "Evaluation Date"); and c)presented in this annual report my conclusions aboutthe effectiveness of the disclosure controls andprocedures based on my evaluation as of the Evaluation Date; 5.I have disclosed, based on our most recent evaluation, to the registrant's auditors and the audit committee of the registrant's board of directors: a)all significant deficiencies (if any) in the design or operation of internal controls which could adversely affect the registrant's ability to record, process, summarize and report financial data and have identified for the registrant's auditors any material weaknesses in internal controls; and b)any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls; and 6.I have indicated in this annual report whether or not there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the dateof our most recent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Date:April 15, 2009 /s/ Carol Russell Carol Russell Treasurer
